— Appeals from judgments of the County Court of Broome County, rendered March 12, 1975, convicting defendant upon his pleas of guilty of the crimes of burglary in the first degree and robbery in the first degree, and sentencing him to a term of imprisonment from 5 to 15 years on each conviction, to run concurrently. The facts establish that the defendant, together with a confederate, entered the home of an elderly woman and upon her return attacked her, placing a pillow over her face *691and striking her about the face and head. It is further alleged that her purse, a television set and a ring were missing. On March 11, 1975 the defendant appeared at the Broome County Court with counsel and entered pleas to the crimes enumerated above. On this appeal, the principal complaint of the defendant is that he was given a minimum sentence of five years on each count, to run concurrently. It appears that in sentencing the defendant the court took into consideration the fact that at the time of the commission of the crime the defendant was armed with a loaded pistol and also the manner in which the crimes were committed. We have examined the various contentions of the defendant and find them to be without merit. Judgments affirmed. Herlihy, P. J., Greenblott, Kane, Main and Reynolds, JJ., concur.